     Case 2:18-cv-02015-GMN-NJK Document 112 Filed 06/25/20 Page 1 of 3



 1    Amanda C. Yen (NSBN 9726)
      Kristen T. Gallagher (NSBN 9561)
 2    McDONALD CARANO LLP
      2300 W. Sahara Ave, Suite 1200
 3    Las Vegas, NV 89102
      Telephone: 702.873.4100
 4    ayen@mcdonaldcarano.com
      kgallagher@mcdonaldcarano.com
 5
      David P. Shouvlin
 6    PORTER WRIGHT MORRIS & ARTHUR LLP
      41 South High Street, Suite 2900
 7    Columbus, OH 43215
      Telephone: 614.227.2045
 8    dshouvlin@porterwright.com
      (admitted pro hac vice)
 9
      Attorneys for Konecranes Global Corporation
10

11                                UNITED STATES DISTRICT COURT

12                                        DISTRICT OF NEVADA

13    KONECRANES GLOBAL CORPORATION,                    Case No.: 2:18-cv-02015-GMN-NJK

14                           Plaintiff,                   STIPULATION AND ORDER FOR
                                                           MODIFICATION OF BRIEFING
15    vs.                                                     SCHEDULE AND CLAIM
                                                        CONSTRUCTION HEARING MATTERS
16    MODE TECH (Beijing) Co., Ltd.,                              (ECF NO. 107)

17                           Defendant.                                (Fourth Request)

18

19           Pursuant to LR IA 6-1 and LPR 1-3, Plaintiff Konecranes Global Corporation

20    (“Konecranes”) and Defendant Mode Tech (Beijing) Co., Ltd. (“Mode Tech” and together, the

21    “Parties”) agree and respectfully request an additional three-week extension of Claim

22    Construction briefing deadlines and a corresponding continuance of the Patent Tutorial and

23    Claim Construction hearings (currently unscheduled) (ECF Nos. 98, 105, 107), due to renewed

24    settlement discussions along with continued travel-related concerns of counsel for the Parties

25    in connection with the coronavirus (COVID-19) pandemic and related limitations. This is the

26    parties’ fourth request.

27           Specifically, the Parties’ respective counsel have discussed and agreed to an

28    approximate three-week extension of the Briefing Deadlines to allow the Parties to further
     Case 2:18-cv-02015-GMN-NJK Document 112
                                         110 Filed 06/25/20
                                                   06/22/20 Page 2 of 3



 1    explore recent settlement developments as well as to reschedule the deposition of Konecranes’

 2    expert Emil Geiger from its current June 26, 2020 date for the same travel-related concerns.1

 3    The Parties have correspondingly stipulated and agreed to extend Mode Tech’s deadline to file

 4    its Claim Construction Responsive Brief from July 10, 2020 to July 31, 2020 and Konecranes’

 5    deadline to file its Claim Construction Reply Brief from July 17, 2020 to August 7, 2020 (ECF

 6    No. 107). Accordingly, the Parties respectfully request that the Court grant this Stipulation and

 7    also continue the Patent Tutorial and Claim Construction hearings for approximately three

 8    additional weeks to a date convenient to the Court.

 9    …

10    …

11    …

12    …

13    …

14    …

15    …

16    …

17    …

18    …

19    …

20    …

21    …

22    …

23    …

24    …

25    …

26    …

27
      1
28        Mr. Geiger’s deposition was scheduled to take place in Reno, Nevada.

                                                  Page 2 of 3
     Case 2:18-cv-02015-GMN-NJK Document 112 Filed 06/25/20 Page 3 of 3



 1           In accordance with the Court’s prior Order (ECF No. 107), the Parties shall jointly file

 2    a Notice with the Court upon completion of briefing on August 10, 2020, identifying three

 3    proposed dates for the Patent Tutorial and Claim Construction hearings for the Court’s

 4    consideration and further coordination.

 5           DATED this 22nd day of June, 2020.

 6    McDONALD CARANO LLP                              BUETHER JOE & CARPENTER, LLC

 7    By: /s/ Kristen T. Gallagher                     By: /s/ Nicholas C. Kliewer
         Amanda C. Yen (NSBN 9726)                        Christopher M. Joe
 8       Kristen T. Gallagher (NSBN 9561)                 Kenneth P. Kula
         2300 W. Sahara Avenue, Suite 1200                Brian A. Carpenter
 9       Las Vegas, NV 89102                              Nicholas C. Kliewer
         Telephone: 702.873.4100                          1700 Pacific, Suite 4750
10       ayen@mcdonaldcarano.com                          Dallas, TX 75201
         kgallagher@mcdonaldcarano.com                    Telephone: (214) 466-1272
11                                                        chris.joe@bjciplaw.com
         David P. Shouvlin                                ken.kula@bjciplaw.com
12       PORTER WRIGHT MORRIS &                           brian.carpenter@bjciplaw.com
            ARTHUR LLP                                    nick.kliewer@ bjciplaw.com
13       41 South High Street, Suite 2900                 (admitted pro hac vice)
         Columbus, OH 43215
14       Telephone: 614.227.2045                           Daniel T. Foley, Esq.
         dshouvlin@porterwright.com                        Nevada Bar No. 1078
15       (admitted pro hac vice)                           1210 S. Valley View Blvd. #208
                                                           Las Vegas, NV 89102
16       Attorneys for Konecranes Global                   Telephone: (702) 384-2070
         Corporation                                       dan@foleyoakes.com
17
                                                           Attorneys for Mode Tech (Beijing) Co.,
18                                                         Ltd.

19

20                                                 IT IS SO ORDERED.

21                                                 Dated this _____
                                                                25 day of June, 2020.

22

23
                                                   ___________________________________
24                                                 Gloria M. Navarro, District Judge
                                                   UNITED STATES DISTRICT COURT
25

26

27

28

                                                Page 3 of 3
